EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Collins on 06/08/202022.
The application has been amended as follows: 
In the claims:
Claims 8 and 14 are canceled. 
Claims 1-7, 9-13 and 18-19 are replaced with the following:
1. An apparatus for forming plastic preforms into plastic containers, the apparatus comprising:
a movable carrier on which at least one forming station is arranged for forming the plastic preforms into the plastic containers, wherein the at least one forming station is transported along a predefined transport path; 
a clean room inside which the plastic preforms are formed into the plastic containers, wherein the clean room is isolated from a non-sterile environment by at least one wall; 
a sterilisation device for sterilising the plastic preforms and/or the plastic containers, the sterilisation device acts upon the plastic preforms and/or the plastic containers with a flowable sterilisation medium; 
a lock chamber arranged below the clean room;
an ejection device for ejecting at least one of the plastic containers from the clean room into the lock chamber during on-going production, wherein the ejected plastic containers can be removed from lock chamber into an outer atmosphere with respect to the lock chamber during on-going production; 
a receiver device for receiving the at least one of the plastic containers ejected from the clean room, wherein the receiver device is arranged within the lock chamber during a normal operating state of production;
a closing mechanism between the clean room and the lock chamber;
wherein the lock chamber is configured such that as soon as the receiver device is filled with  the at least one of the plastic containers ejected from the clean room, the lock chamber is isolated from the clean room via the closing mechanism while production is continued, 
wherein the lock chamber is capable of being acted upon with a gas containing a sterilisation medium, and
wherein the apparatus is configured such that, after the lock chamber is acted upon with the gas containing the sterilisation medium, the closing mechanism opens, and
wherein the at least one of the plastic containers ejected from the clean room enters the lock chamber from the clean room under the effect of gravity during on-going production. 
2. The apparatus according to claim 1, wherein a fluid line is provided which at least at times connects the lock chamber to the sterilisation device. 
3. The apparatus according to claim 2, wherein the fluid line is configured such that the flowable sterilisation medium can be supplied to the lock chamber. 
4. The apparatus according to claim 2, wherein the fluid line supplies exhaust air from the sterilisation device to the lock chamber. 
5. The apparatus according to claim 1, wherein the receiver device is movable relative to the clean room for receiving the at least one of the plastic containers ejected from the clean room. 
6. The apparatus according to claim 2, wherein the apparatus has a heating device for heating the plastic preforms, and the sterilisation device is arranged between the heating device and the at least one forming station. 
7. The apparatus according to claim 2, wherein the apparatus has a pressure control device for maintaining a pressure of the flowable sterilisation medium in the sterilisation device. 
8. (Canceled) 
9. A method for forming plastic preforms into plastic containers, the method comprising: 
supplying the plastic preforms to a plurality of forming stations arranged on a movable carrier; 
forming the plastic preforms into the plastic containers by means of the plurality of forming stations; and 
discharging the formed plastic containers;
wherein during formation of the plastic containers, the plastic preforms are transported within a clean room;
wherein before formation of the plastic containers, the plastic preforms are sterilised by a sterilisation device that acts upon the plastic preforms with a sterilisation medium;
ejecting at least one of the plastic preforms or at least one of the plastic containers from the clean room into a receiver device arranged in a lock chamber during on-going production, wherein the lock chamber is arranged below the clean room, and wherein the at least one of the plastic preforms or the at least one of the plastic containers enter the lock chamber from the clean room under the effect of gravity, wherein the clean room is at least at times acted upon with the sterilisation medium;
isolating, while production is continued, the lock chamber from the clean room as soon as the receiver device is filled with the at least one of the plastic preforms or the at least one of the plastic containers; and 
removing the at least one of the plastic preforms or the at least one of the plastic containers from the lock chamber during on-going production via removing the receiver device from the lock chamber; 
emptying and returning the receiver device to the lock chamber; 
sterilising the emptied and returned receiver device while the lock chamber is closed; and 
after sterilising the emptied and returned receiver device, opening the lock chamber with respect to the clean room. 
10. The method according to claim 9, sterilizing the lock chamber by the acting upon the locking chamber with the sterilizing medium. 
11. The method according to claim 9, wherein the receiver device is movable relative to the clean room, and maintaining on-going production during removal of the receiver device from the lock chamber. 
12. The method according to claim 9, wherein the receiver device is movable relative to the clean room, and the emptying of the receiver device is during the on-going production. 
13. The apparatus according to claim 2, wherein an exhaust air line is provided which extracts exhaust air from the sterilisation device, wherein the exhaust air line is a line which constitutes or is connected to the fluid line. 
14. (Canceled) 
15.  The apparatus according to claim 1, wherein the sterilisation medium is present in exhaust air and is used for sterilising the receiver device. 
16. The apparatus according to claim 1, wherein the clean room has a capacity for storing plastic containers when the lock chamber is isolated from the clean room via the closing mechanism and while production is continued. 
17. The apparatus according to claim 1, wherein the closing mechanism comprises a flap element.
18. An apparatus for forming plastic preforms into plastic containers, the apparatus comprising:
a movable carrier on which at least one forming station is arranged for forming the plastic preforms into the plastic containers, wherein the at least one forming station is transported along a predefined transport path, 
a clean room inside which the plastic preforms are formed into the plastic containers, wherein the clean room is isolated from a non-sterile environment by at least one wall; 
a sterilisation device for sterilising the plastic preforms and/or the plastic containers, the sterilisation device acts upon the plastic preforms and/or the plastic containers with a flowable sterilisation medium;
an ejection device for ejecting at least one of the plastic preforms or at least one of the plastic containers from the clean room;
a lock chamber for receiving the at least one plastic preforms or the at least one plastic containers ejected from the clean room, wherein the lock chamber can be acted upon with a gas containing a sterilisation medium, 
a receiver device arranged in the lock chamber, the receiver device is capable of receiving the at least one plastic preforms or the at least one plastic containers ejected from the clean room and the receiving device is movable relative to the clean room during on-going production;
wherein the lock chamber is arranged below the clean room, and wherein the lock chamber is arranged and designed in such a way that the at least one plastic preforms or the at least one plastic containers ejected from the clean room enter the lock chamber from the clean room under the effect of gravity during on-going production. 
19. The apparatus according to claim 18, wherein the receiver device is a shred trolley.
In the specification:
Page 5's lines 16–24 were amended as follows:
In a further advantageous embodiment, the apparatus comprises a receiver device which is movable relative to the clean room, for receiving containers to be ejected. This receiver device (in the following also referred as storage device) may for example be a so-called shred trolley which can pick up the containers to be ejected. This shred trolley may for example be provided in the lock chamber and be at least partially removed for evacuating the lock chamber. Advantageously, this receiver device can also be sterilised by the sterilisation agent. 

Page 7's lines 16–24 were amended as follows:
With the method according to the invention, it is thus possible to eject defective containers even during on-going production. In particular, ejection is possible without the need for resterilising the clean room. Furthermore, it is possible that a so-called shred trolley - here called a receiver device - may be used to receive these containers and remove them from the lock chamber. Here again, preferably, no additional preparation of sterilisation medium is required. The sterilisation agent present in the exhaust air from the sterilisation device may be used for sterilising the receiver device. 
Page 10's lines 25–30 were amended as follows:
With the method described here, it is possible for the first time to use a receiver device such as a shred trolley to receive defective containers in a sterile forming device and in particular a sterile blow-moulding machine. In particular, no additional preparation of sterilisation medium is required. The sterilisation medium present in the exhaust air (in particular (preferably gaseous) H202) may be used for sterilising the receiver device. In this way, high 30 mechanical and control engineering efforts are no longer necessary. 


Reasons for Allowance
Claim(s) 1–7, 9–13 and 15–19 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, the primary reason for allowing this claim is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a lock chamber arranged below the clean room, a closing mechanism between the clean room and the lock chamber; wherein the lock chamber is configured such that as soon as the receiver device is filled with  the at least one of the plastic containers ejected from the clean room, the lock chamber is isolated from the clean room via the closing mechanism while production is continued, wherein the lock chamber is capable of being acted upon with a gas containing a sterilisation medium, and wherein the apparatus is configured such that, after the lock chamber is acted upon with the gas containing the sterilisation medium, the closing mechanism opens, and wherein the at least one of the plastic containers ejected from the clean room enters the lock chamber from the clean room under the effect of gravity during on-going production. 
The prior art of record fails to arrive at the novel feature above. 
A subsequent search failed to return a reference which otherwise makes obvious the scope of claim 1 with the novel feature above. 
Therefore, claim 1 is allowed. 
Claim(s) 2–7, 13, and 15–17 is/are allowed for the same reasons via its/their dependency on claim 1. 
With respect to independent claim 9, the primary reason for allowing this claim is that, similar to the allowable feature identified in claim 1 above, the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at ejecting at least one of the plastic preforms or at least one of the plastic containers from the clean room into a receiver device arranged in a lock chamber during on-going production, wherein the lock chamber is arranged below the clean room, and wherein the at least one of the plastic preforms or the at least one of the plastic containers enter the lock chamber from the clean room under the effect of gravity.
The prior art of record fails to arrive at the novel feature above. 
Therefore, claim 9 is allowed. 
Claim(s) 10–12 is/are allowed for the same reasons via its/their dependency on claim 9. 
With respect to independent claim 18, the primary reason for allowing this claim is that, similar to the allowable feature identified in claim 1 above, the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at wherein the lock chamber is arranged below the clean room, and wherein the lock chamber is arranged and designed in such a way that the at least one plastic preforms or the at least one plastic containers ejected from the clean room enter the lock chamber from the clean room under the effect of gravity during on-going production.
Therefore, claim 18 is allowed. 
Claim(s) 19 is/are allowed for the same reasons via its/their dependency on claim 18. 



Response to Arguments
Applicant's remarks, see page(s) 8–12, filed on 02/25/2022 were fully considered. The Applicant's remarks, together with the above Examiner's Amendment, are enough to place the application in condition for allowance. All previous objections and rejection are moot and withdrawn. Claim(s) 1–7, 9–13 and 15–19 is/are allowed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743